DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02 and § 2112 - § 2112.02.
Regarding limitations recited in claims 1-3 and 12-14 which are directed to a manner of operating the disclosed control device, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki (US 2010/0101303 A1).
Regarding claim 1, Sasaki discloses (Fig. 1; Fig. 10) a control device (see: ECU 8) for an exhaust gas sensor (see: NOx sensor 1) that includes a first cell that discharges oxygen from an exhaust gas from an internal combustion engine (see: oxygen pump cell 2), and a 5second cell that outputs a signal having a magnitude depending on a concentration of residual oxygen contained in the exhaust gas from (see: NOx sensor cell 4), the control device comprising:
a deterioration determination section configured to determine whether the magnitude of the signal outputted from the second cell has exceeded a threshold to 10thereby determine whether the first cell has deteriorated (see: Pump cell control means 81); and
a threshold setting section configured to variably set the threshold depending on a concentration of the oxygen in the exhaust gas (see: Sensor cell control means 82).
Regarding claim 2, Sasaki further discloses the threshold setting section is configured to increase the threshold as the concentration of the oxygen in the exhaust gas becomes higher  (see: Pump cell control means 81).
Regarding claim 3, Sasaki further discloses the first cell is configured to output a first-cell signal having a magnitude 20depending on the concentration of the oxygen in the exhaust gas (see: oxygen pump cell 2); and the threshold setting section is configured to variably set the threshold based on the first-cell signal outputted from the first cell (see: Sensor cell control means 82).
Regarding claim 12, Sasaki further discloses a cell temperature acquisition section configured to acquire a temperature of the first cell, 5wherein the deterioration determination section is configured to disable determination of whether the first cell has deteriorated upon the temperature of the first cell being less than a predetermined lower limit temperature or more than a predetermined upper limit temperature (see: Heater control means 83).
 a gas temperature acquisition section configured to acquire a temperature of the exhaust gas, wherein the deterioration determination section is configured to disable determination of whether the first cell has deteriorated upon the temperature of the 15exhaust gas being less than a predetermined lower limit temperature or more than a predetermined upper limit temperature (see: Heater control means 83).
Regarding claim 14, Sasaki further discloses an air-fuel ratio acquisition section configured to acquire an air-fuel ratio 20of the exhaust gas, wherein the deterioration determination section is configured to execute determination of whether the first cell has deteriorated only upon the air-fuel ratio of the exhaust gas being leaner than a theoretical air-fuel ratio (see: A/F Sensor cell control means 84).
Regarding claim 16, Sasaki further discloses the determination that the first cell has deteriorated is an abnormality determination that a capacity of the first cell to discharge oxygen has been reduced ([0072], see: inflection point in the output of the gas concentration determination cell represented the time at which the excess oxygen in the measurement target cell is discharged by the oxygen pump cell to such an extent that the oxygen remaining no longer affects the output pf the gas concentration detection cell, the lack of an inflection point indicates the oxygen pump cell not performing its function, which is to facilitate the measurement of gas concentration with the detection cell).



Response to Arguments
Applicant's arguments filed 10/27/2021 have been fully considered but they are not persuasive.

Regarding the "deterioration determination section", Sasaki explicitly discloses [0065] monitoring the output of the gas concentration detection cell (analogous to "signal outputted from the second cell") as it reaches an inflection point and related appearance time (analogous to "a threshold"), wherein the inflection point is an indication of when the oxygen remaining before warm-up is removed by the oxygen pump cell (analogous to determine whether the first cell has deteriorated" since the lack of an inflection point indicates the oxygen pump cell not performing its function, which is to facilitate the measurement of gas concentration with the detection cell).
Regarding the "threshold setting section", Sasaki explicitly discloses [0068] the present invention acquires the time at which the inflection point appears as the time at which the output of the gas concentration detection cell is equal to or smaller than the reference value (analogous to "variably set the threshold depending on a concentration of the oxygen in the exhaust gas").  Since the inflection point is determined with each measurement, as opposed to a single fixed inflection point, it is the position of the Examiner that the device of Sasaki “variably” sets the threshold.
For the above reasons, the previous grounds of rejection have been maintained with new rejections to address the claim amendments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ROBERT J EOM/           Primary Examiner, Art Unit 1797